Title: The University of St. Andrews: Degree of Doctor of Laws, 12 February 1759
From: University of St. Andrews
To: Franklin, Benjamin


Little can be established with certainty about the circumstances under which Franklin received his first honorary degree in Great Britain and first doctorate. The minutes of the Senatus of the University of St. Andrews contain the following entry dated Feb. 12, 1759: “Sed[erun]t Rector, prin[cipa]l Murison, profr. Brown Mr. Gregory, Mr. Jon Young, Dr. Hadow, Mr. Morton, Mr. Watson Mr. Wilson. Conferr’d the Degree of Doctor in Laws on Mr. Benjamin Franklin famous for his Writings on Electricity, And appoint his Diploma to be given him gratis, The Clerk and Arch Beadles dues to be paid by the Library Quaestor.” There is no contemporary evidence to show who proposed the honor, though it would be reasonable to suppose that it was one of the more scientifically oriented professors, possibly David Gregory (mathematics), David Young (natural and experimental philosophy), or Thomas Simson (medicine and anatomy), who, although absent from this meeting, signed the diploma, and whose brother Robert had corresponded with Franklin (above, VII, 184).
At this time Franklin was in London and the degree was conferred in absentia. How he was notified of the honor is not clear for no letter from the rector or any other university official can be found, and no letter of response survives in which he acknowledges receipt of the diploma. But that he and his friends were highly gratified is certain; it soon became customary for associates and correspondents, when addressing him formally or referring to him, to call him “Doctor Franklin.” This was his usual title during the rest of his life.
  
[February 12, 1759]
Nos Universitatis St. Andreae apud Scotos Rector Promotor, Collegiorum Praefecti, Facultatis Artium Decanus, caeterique Professorum Ordines, Lectoribus Salutem
Quandoquidem aequum est et Rationi congruens, ut qui magno Studio bonas didicerunt Artes, iidem referant Praemium Studiis suis dignum, ac prae inerti Hominum vulgo propriis quibusdam fulgeant Honoribus et Privilegiis, unde et ipsis bene sit, atque aliorum provocetur Industria; Quando etiam eo praesertim spectant amplissima ilia Jura Universitati Andreanae antiquibus concessa, ut, quoties respostulat, idoneos quosque in quavis facultate viros, vel Summis qui ad earn Facultatem pertinent, Honoribus amplificare queat; Quumque ingenuus et honestus Vir Benjaminus Franklin, Artium Magister, non solum Jurisprudentiae Cognitione, Morum Integritate, Suavique Vitae Consuetudine, Nobis sit commendatus, Verum etiam, acute inventus, et exitu felici factis Experimentis, quibus Rerum Naturalium, et imprimis Rei Electricae parum hactenus exploratae, Scientiam locupletavit, tantum sibi conciliaverit per Orbem Terrarum Laudem, ut summus in Republica Literaria mereatur Honores: Hisce nos adducti, et praemia Virtuti debita, quantum in nobis est, tribuere volentes, Magistrum Benjaminum Franklin supra nominatum, Utriusque Juris Doctorem Creamus, Constituimus et Renunciamus Eumque deinceps ab universis pro Doctore dignissimo haberi volumus; adjicimusque Ei, plena manu, quaecunque uspiam gentium. Juris utriusque Doctoribus competunt Privilegia et Ornamenta. In cuius Rei testimonium hasce nostras Privilegii, Literas, Chirographis singulorum confirmatas, et communi Almae Universitatis Sigillo munitas Dedimus Andreapoli duodecimo Die Mensis Februarii Anno Domini millesimo Septingentesimo quinquagesimo nono.

And. Shaw S.T.P. Univers. Rector et Promotor
Thos. Tullideph Coll: St. Salvat: et St. Leonar: Praefectus
Ja. Murison Coll. Mar: Praefectus
Robtus Watson P.P. Fac. Art. Doc.
Thomas Simson Med. et Anat. p. candosensis
David Young P.P.
Joannes Young P.P.
David Gregorie Math: P.
Guiel: Brown S.T et H.E.P.
Alexr. Morton H.L.P.
Gual. Wilson G.L.P.
Geor: Hadow M. D. Ling. Heb. P.

